NO. 07-00-0410-CV

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL B

                                     NOVEMBER 5, 2001

                            ______________________________

                          IN THE INTEREST OF J.L.M., A CHILD1
                          _________________________________

                FROM THE 72ND DISTRICT COURT OF CROSBY COUNTY;

                  NO. 6,186; HONORABLE J. BLAIR CHERRY, JR., JUDGE

                            _______________________________

Before BOYD, C.J., and QUINN and JOHNSON, JJ.


       Appellant V. M .S. appeals from the termination of her parent-child relationship with

her biological son, J. L. M. By two issues she challenges the trial court’s findings that (1)

she knowingly placed or knowingly allowed the child to remain in conditions or

surroundings which endangered the physical or emotional well-being of the child, and (2)

she engaged in conduct or knowingly placed the child with persons who engaged in

conduct which endangered the physical or emotional well being of the child. We affirm.




       1
           The parties refer to the child by name.
                                     BACKGROUND


       In January, 1999, the Texas Department of Protective and Regulatory Services (the

Department) received a call concerning possible child abuse. Upon investigating the

matter, the Department discovered that J. L. M., a child born to appellant V. M. S. on July

4, 1995, had a fracture of his upper right arm. The fracture occurred during the time J. L.

M. and his two younger siblings were in the care of his maternal grandmother. The

Department filed suit seeking conservatorship of the children and, if necessary, termination

of the parental rights of the children’s parents.         The Department was granted

conservatorship of all three children.


       Efforts to reunify the family were not successful. On April 24, 2000, the case was

tried to the court without a jury. The trial court terminated the parent-child relationship

between appellant and her three children. As to J. L. M., the trial court found by clear and

convincing evidence that (1) termination of the parent-child relationship between appellant

and the child is in the child’s best interest; (2) appellant knowingly allowed the child to

remain in conditions or surroundings which endangers the physical or emotional well-being

of the child; (3) appellant engaged in conduct or knowingly placed the child with persons

who engaged in conduct which endangers the physical or emotional well being of the child;

and (4) appellant failed to support the child in accordance with her ability during a period

of one year ending within six months of the date of the filing of the petition by the

Department.




                                             2
       Although the trial court terminated her parent-child relationship with all three

children, appellant appealed only from the termination of her parent-child relationship with

J. L. M. By two issues she challenges the legal and factual sufficiency of the evidence to

support certain of the trial court’s findings. Her first issue challenges the evidentiary

support for the trial court’s finding that she knowingly allowed the child to remain in

conditions or surroundings which endangers the physical or emotional well-being of the

child. Her second issue challenges the evidentiary support for the finding that she

engaged in conduct or knowingly placed the child with persons who engaged in conduct

which endangers the physical or emotional well being of the child.


       The Department asserts that the evidence is both legally and factually sufficient to

support the challenged findings. Additionally, the Department notes that appellant does

not challenge the trial court’s findings that (1) appellant failed to support J. L. M. in

accordance with her ability during a period of one year ending within six months of the date

of the filing of the petition by the Department and (2) termination of the parent-child

relationship was in J. L. M.’s best interest. The Department urges that such unchallenged

findings are sufficient to support the trial court’s judgment even if appellant’s issues are

sustained on appeal. We agree with the Department that the unchallenged findings of the

trial court require us to affirm the judgment.


      A trial court may order termination of the parent-child relationship if the court finds

by clear and convincing evidence that (1) the parent has committed or engaged in one of

the matters enumerated in Section 161.001(1) of the Family Code and (2) termination is

in the best interest of the child. See TEX . FAM . CODE ANN . § 161.001(1), (2) (Vernon Supp.

                                                 3
2001); In re M.D.S., 1 S.W.3d 191, 197 (Tex.App.–Amarillo 1999, no pet.). If a trial court’s

finding that the parent has committed or engaged in one of the matters enumerated in

Section 161.001(1) is sustained or not challenged, and the trial court’s finding that

termination of the parent-child relationship is in the best interest of the child is not

challenged, the judgment will be affirmed. See id. at 199.


       The judgment of the trial court is affirmed. Because the judgment is affirmed on

unchallenged findings, we need not address appellant’s issues challenging sufficiency of

the evidence. See TEX . R. APP. P. 47.1.




                                                 Phil Johnson
                                                   Justice


Do not publish.




                                             4